REQUESTED BY: Dear Senator Sieck:
This is in reply to your inquiry concerning the meaning of `physical disability' as used in section 1, line 6 of LB 525. The term is there used in the definition of `group homes' when one is `receiving therapy, training, or counseling for the purposes of adaptation to living with, or rehabilitation from physical disability. . . .'
Since the term `physical disability' is so broad it usually covers about any type of impairment to the body. For example, in the case of Quirk v. Electric Machinery ManufacturingCo., 306 Minn. 326, 236 N.W.2d 782, the court held that ten percent permanent partial disability of the hands and wrists was `physical impairment' within the meaning of the state's second injury statute. In Witcher v.Capitan Drilling Co., 503 P.2d 652, the court held that the word `disability' as used in the scheduled injury section stating `for disability resulting from an accidental injury to specific body members including the loss or loss of use thereof . . .' means physical impairment.
In Fuchs v. Old Line Life Insurance Co.,174 N.W.2d 273, the court held that `giving `physical impairment' the ordinary meaning as used in common speech, the term denotes a defect or infirmity limiting or making useless a member or limb of the body.'
We are of the opinion that, as used in LB 525, `physical disability' would apply to any type of physical impairment for which the person was receiving therapy, training or counseling for the purpose of adapting to live with such impairment. We are not convinced a court would construe it to include one suffering from drug or alcohol abuse; it would be safer to include those terms if you want them to be covered under `group homes.'
If you have any further questions in this regard, please contact us.